

Exhibit 10.6 (c)
 
THIRD AMENDMENT TO THE
 
FROZEN FOOD EXPRESS INDUSTRIES, INC. 401(K) SAVINGS PLAN
 
This Amendment is adopted by FROZEN FOOD EXPRESS INDUSTRIES, INC. (the
“Company”), a Texas Corporation, having its principal office in Dallas, Texas.
 
R e c i t a l s:
 
WHEREAS, the Company has previously established the Frozen Food Express
Industries, Inc. 401(k) Savings Plan, as amended and restated, effective January
1, 2001 (the “Plan”), for the benefit of those employees who qualify thereunder
and for their beneficiaries; and
 
WHEREAS, in accordance with Revenue Procedure 2002-29, the Company desires to
adopt a model amendment as the Third Amendment to the Plan in order to ensure
the Plan’s compliance with final regulations adopted with respect to required
minimum distributions under section 401(a)(9) of the Internal Revenue Code of
1986, as amended (the “Code”);
 
NOW, THEREFORE, pursuant to Section 15.1 of the Plan, the Plan is hereby amended
as follows, effective January 1 , 2003:
 
“Model Plan Amendment for Final Regulations Relating to
Internal Revenue Code Section 401(a)(9)
 
Section 1. General Rules.
 
 
1.1.
Effective Date. The provisions of this amendment will apply for purposes of
determining required minimum distributions for calendar years beginning with the
2003 calendar year.

 
 
1.2.
Precedence. The requirements of this amendment will take precedence over any
inconsistent provisions of the plan.

 
 
1.3.
Requirements of Treasury Regulations Incorporated. All distributions required
under this amendment will be determined and made in accordance with the Treasury
regulations under section 401(a)(9) of the Internal Revenue Code.

 
 
1.4.
TEFRA Section 242(b)(2) Elections. Notwithstanding the other provisions of this
amendment, distributions may be made under a designation made before January 1,
1984, in accordance with section 242(b)(2) of the Tax Equity and Fiscal
Responsibility Act (TEFRA) and the provisions of the plan that relate to section
242(b)(2) of TEFRA.

 
 
Section 2. Time and Manner of Distribution.
 
 
2.1.
Required Beginning Date. The participant's entire interest will be distributed,
or begin to be distributed, to the participant no later than the participant's
required beginning date.

 
 
2.2.
Death of Participant Before Distributions Begin. If the participant dies before
distributions begin, the participant's entire interest will be distributed, and
begin to be distributed, no later than as follows:

 

 
(a)
If the participant's surviving spouse is the participant's sole designated
beneficiary, then distributions to the surviving spouse will begin by December
31 of the calendar year immediately following the calendar year in which the
participant died, or by December 31 of the calendar year in which the
participant would have attained age 70½, if later.




 
(b)
If the participant's surviving spouse is not the participant's sole designated
beneficiary, then distributions to the designated beneficiary will begin by
December 31 of the calendar year immediately following the calendar year in
which the participant died.




 
(c)
If there is no designated beneficiary as of September 30 of the year following
the year of the participant's death, the participant's entire interest will be
distributed by December 31 of the calendar year containing the fifth anniversary
of the participant's death.




 
(d)
If the participant's surviving spouse is the participant's sole designated
beneficiary and the surviving spouse dies after the participant but before
distributions to the surviving spouse begin, this section 2.2, other than
section 2.2(a), will apply as if the surviving spouse were the participant.

 
For purposes of this section 2.2 and section 4, unless section 2.2(d) applies,
distributions are considered to begin on the participant's required beginning
date. If section 2.2(d) applies, distributions are considered to begin on the
date distributions are required to begin to the surviving spouse under section
2.2(a). If distributions under an annuity purchased from an insurance company
irrevocably commence to the participant before the participant's required
beginning date (or to the participant's surviving spouse before the date
distributions are required to begin to the surviving spouse under section
2.2(a)), the date distributions are considered to begin is the date
distributions actually commence.
 
 
2.3.
Forms of Distribution. Unless the participant's interest is distributed in the
form of an annuity purchased from an insurance company or in a single sum on or
before the required beginning date, as of the first distribution calendar year
distributions will be made in accordance with sections 3 and 4 of this
amendment. If the participant's interest is distributed in the form of an
annuity purchased from an insurance company, distributions thereunder will be
made in accordance with the requirements of section 401(a)(9) of the Code and
the Treasury regulations.

 
 
Section 3. Required Minimum Distributions During Participant's Lifetime.
 
 
3.1.
Amount of Required Minimum Distribution For Each Distribution Calendar Year.
During the participant's lifetime, the minimum amount that will be distributed
for each distribution calendar year is the lesser of:

 

 
(a)
the quotient obtained by dividing the participant's account balance by the
distribution period in the Uniform Lifetime Table set forth in section
1.401(a)(9)-9 of the Treasury regulations, using the participant's age as of the
participant's birthday in the distribution calendar year; or




 
(b)
if the participant's sole designated beneficiary for the distribution calendar
year is the participant's spouse, the quotient obtained by dividing the
participant's account balance by the number in the Joint and Last Survivor Table
set forth in section 1.401(a)(9)-9 of the Treasury regulations, using the
participant's and spouse's attained ages as of the participant's and spouse's
birthdays in the distribution calendar year.

 
3.2.
Lifetime Required Minimum Distributions Continue Through Year of Participant's
Death. Required minimum distributions will be determined under this section 3
beginning with the first distribution calendar year and up to and including the
distribution calendar year that includes the participant's date of death.

 
 
Section 4. Required Minimum Distributions After Participant's Death.
 
 
4.1. Death On or After Date Distributions Begin.
 

 
(a)
Participant Survived by Designated Beneficiary. If the participant dies on or
after the date distributions begin and there is a designated beneficiary, the
minimum amount that will be distributed for each distribution calendar year
after the year of the participant's death is the quotient obtained by dividing
the participant's account balance by the longer of the remaining life expectancy
of the participant or the remaining life expectancy of the participant's
designated beneficiary, determined as follows:




 
(1)
The participant's remaining life expectancy is calculated using the age of the
participant in the year of death, reduced by one for each subsequent year.




 
(2)
If the participant's surviving spouse is the participant's sole designated
beneficiary, the remaining life expectancy of the surviving spouse is calculated
for each distribution calendar year after the year of the participant's death
using the surviving spouse's age as of the spouse's birthday in that year. For
distribution calendar years after the year of the surviving spouse's death, the
remaining life expectancy of the surviving spouse is calculated using the age of
the surviving spouse as of the spouse's birthday in the calendar year of the
spouse's death, reduced by one for each subsequent calendar year.



(3) If the participant's surviving spouse is not the participant's sole
designated beneficiary, the designated beneficiary's remaining life expectancy
is calculated using the age of the beneficiary in the year following the year of
the participant's death, reduced by one for each subsequent year.



 
(b)
No Designated Beneficiary. If the participant dies on or after the date
distributions begin and there is no designated beneficiary as of September 30 of
the year after the year of the participant's death, the minimum amount that will
be distributed for each distribution calendar year after the year of the
participant's death is the quotient obtained by dividing the participant's
account balance by the participant's remaining life expectancy calculated using
the age of the participant in the year of death, reduced by one for each
subsequent year.

 
4.2. Death Before Date Distributions Begin.
 

 
(a)
Participant Survived by Designated Beneficiary. If the participant dies before
distributions begin and there is a designated beneficiary, the participant’s
entire interest will be distributed, and begin to be distributed, to the
designated beneficiary by December 31 of the calendar year containing the fifth
anniversary of the participant’s death. If the participant’s surviving spouse is
the participant’s sole designated beneficiary and the surviving spouse dies
after the participant but before distributions to either the participant or the
surviving spouse begin, this paragraph will apply as if the surviving spouse
were the participant.




 
(b)
No Designated Beneficiary. If the participant dies before the date distributions
begin and there is no designated beneficiary as of September 30 of the year
following the year of the participant's death, distribution of the participant's
entire interest will be completed by December 31 of the calendar year containing
the fifth anniversary of the participant's death.




 
(c)
Death of Surviving Spouse Before Distributions to Surviving Spouse Are Required
to Begin. If the participant dies before the date distributions begin, the
participant's surviving spouse is the participant's sole designated beneficiary,
and the surviving spouse dies before distributions are required to begin to the
surviving spouse, this section 4.2 will apply as if the surviving spouse were
the participant.

 
Section 5. Definitions.
 
 
5.1.
Designated beneficiary. The individual who is designated as the beneficiary
under section 8.1 of the plan and is the designated beneficiary under section
401(a)(9) of the Internal Revenue Code and section 1.401(a)(9)-1, Q&A-4, of the
Treasury regulations.

 
 
5.2.
Distribution calendar year. A calendar year for which a minimum distribution is
required. For distributions beginning before the participant's death, the first
distribution calendar year is the calendar year immediately preceding the
calendar year which contains the participant's required beginning date. For
distributions beginning after the participant's death, the first distribution
calendar year is the calendar year in which distributions are required to begin
under section 2.2. The required minimum distribution for the participant's first
distribution calendar year will be made on or before the participant's required
beginning date. The required minimum distribution for other distribution
calendar years, including the required minimum distribution for the distribution
calendar year in which the participant's required beginning date occurs, will be
made on or before December 31 of that distribution calendar year.

 
 
5.3.
Life expectancy. Life expectancy as computed by use of the Single Life Table in
section 1.401(a)(9)-9 of the Treasury regulations.

 
 
5.4.
Participant's account balance. The account balance as of the last valuation date
in the calendar year immediately preceding the distribution calendar year
(valuation calendar year) increased by the amount of any contributions made and
allocated or forfeitures allocated to the account balance as of dates in the
valuation calendar year after the valuation date and decreased by distributions
made in the valuation calendar year after the valuation date. The account
balance for the valuation calendar year includes any amounts rolled over or
transferred to the plan either in the valuation calendar year or in the
distribution calendar year if distributed or transferred in the valuation
calendar year.

 
 
5.5 Required beginning date. The date specified in section 8.3(c) of the plan.”
 


 
IN WITNESS WHEREOF, FROZEN FOOD EXPRESS INDUSTRIES, INC. has caused this Third
Amendment to be executed on December 30, 2003, by the undersigned duly appointed
and authorized officer, effective as of January 1, 2003.
FROZEN FOOD EXPRESS INDUSTRIES, INC.
 
By: /s/ Stoney M. Stubbs, Jr.
 
Name: Stoney M. Stubbs, Jr.
 
Title: Chairman, President and CEO


